[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                      _____________________________   FILED
                                                    U.S. COURT OF APPEALS
                                No. 04-13604          ELEVENTH CIRCUIT
                                                          JULY 22, 2005
                       _____________________________
                                                       THOMAS K. KAHN
                                                             CLERK
                     D. C. Docket No. 03-00122-CV-J-99HTS

ELIZABETH T. LIGHT,

                                                   Plaintiff-Appellant,

      versus

VESTCOR COMPANIES, INC.,
Individually and as successor in interest
to Vestcor Equitities, Inc.,

                                                   Defendant-Appellee.

                _________________________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                _________________________________________

                                 (July 22, 2005)

Before EDMONDSON, Chief Judge, BIRCH and COX, Circuit Judges.

PER CURIAM:
      Plaintiff-Appellant Elizabeth Light appeals the district court’s denial of her

motion for a new trial. She contends that the court abused its discretion in

refusing to issue a supplemental jury instruction during deliberations. We affirm

the district court’s decision.

      After being discharged by her employer, Defendant-Appellee Vestcor

Companies, Inc. (“Vestcor”), Light sued Vestcor under the Florida

Whistleblower’s Act, seeking that statute’s protection against retaliatory personnel

action by employers toward employees who have “objected to, or refused to

participate in, any activity, policy, or practice of the employer which is in violation

of a law, rule, or regulation.” Fla. Stat. Ann. § 448.102(3) (West 2002) (the

“Act”). Light claimed protection under the Act by contending that her informing

Vestcor’s comptroller of an alleged illegal use of tenant security deposits

constituted her “objecting to” that practice.

      The case was tried by jury. Both sides agreed to a set of jury instructions,

among which was an instruction on Light’s Whistleblower claim. After about two

hours the jury sent the trial judge a note asking him to clarify the meaning of

“objected to” under the Act. The jury specifically asked if a “warning” constituted

an “objection.” When asked by the court for a recommendation on a response to

the jury, Light’s lawyer responded, “The only thing I would say, Your Honor, is,

                                          2
in a neutral way, not giving an answer to their example, is that a warning is a

sufficient -- is objection under the statute.” The court declined to give a

supplemental instruction and responded to the jury by referring it to the charge

already given on the Whistleblower Act. The jury returned a verdict for Vestcor

forty-five minutes later.

      “We review the denial of a motion for a new trial for abuse of discretion.”

Middlebrooks v. Hillcrest Foods, Inc., 256 F.3d 1241, 1247 (11th Cir. 2001).

“The extent and character of supplemental instructions are within the sound

discretion of the trial court.” United States v. Walther, 867 F.2d 1334, 1341 (11th

Cir. 1989).

      Light did not then, and does not now, argue that the Whistleblower

instruction that was given was incorrect. At no time did Light object to the

instruction. Instead Light argues that the district court, in response to the note

from the jury, should have issued a supplemental instruction saying that a

“warning” is -- as a matter of law -- an “objection” under the Act. We see no such

obligation.

      In declining to instruct the jury further about the meaning of the phrase,

“objected to,” the district court correctly noted that the statute does not define the

phrase and that relevant case law -- while tending to allow for various

                                           3
interpretations of the phrase -- does not give definitive guidance about the phrase’s

definition. Under the circumstances, “[m]erely having the jury reconsider the

correct instruction cannot constitute error, nor an abuse of discretion.” Walther,
867 F.2d at 1341.

      AFFIRMED.




                                         4